MEMORANDUM OPINION
                                            No. 04-11-00894-CV

                                           IN RE David GOAD

                                     Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Karen Angelini, Justice
                  Phylis J. Speedlin, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: January 18, 2012

PETITION FOR WRIT OF MANDAMUS DENIED

           This is an original proceeding in which relator complains the trial court failed to grant

him permission to file suit against Debi Crow, Guadalupe District Clerk, after he was previously

found to be a vexatious litigant. A local administrative judge may grant a vexatious litigant

permission to file suit only if it appears to the judge that the litigation has merit and has not been

filed for the purposes of harassment or delay. TEX. CIV. PRAC. & REM. CODE ANN. § 11.102(a).

The record does not contain the petition relator proposed to file, and his letter to Judge

Kirkendall simply provides that he is seeking approval to file suit against the clerk for not


1
  Relator David Goad was declared a vexatious litigant on October 28, 2010 in Cause No. 2010-CI-12496, in the
166th Judicial District Court, Bexar County, Texas, the Honorable Martha Tanner presiding. However, the
Honorable Michael Peden, visiting judge, signed the order declaring Goad a vexatious litigant. The present
proceeding arises out of a complaint that the Honorable W.C. Kirkendall, presiding judge of the 2nd 25th Judicial
District Court, Guadalupe County, Texas denied Goad permission to file a suit against Debi Crow, Guadalupe
District Clerk.
                                                                                 04-11-00894-CV


allowing him to make copies of documents. Based on the record before us, we cannot conclude

Judge Kirkendall’s failure to grant relator permission to file suit against the Guadalupe County

Clerk was an abuse of discretion. See Walker v. Packer, 827 S.W.2d 833, 839-40 (Tex. 1992)

(orig. proceeding). Accordingly, the petition for writ of mandamus is DENIED. See TEX. R.

APP. P. 52.8(a).

                                                    PER CURIAM




                                              -2-